DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This final Office action addresses U.S. reissue application No. 16/670,099 (“099 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Oct. 31, 2019 (“099 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 099 Reissue Application is a reissue application of U.S. Patent No. 8,184,170 (“170 Patent”) titled “IMAGING APPARATUS, INFORMATION PROCESSING APPARATUS AND METHOD, AND COMPUTER PROGRAM THEREFOR.”   The 170 Patent was filed on Apr. 28, 2008 and assigned by the Office US patent application number 12/110,764 (“764 Application”) and issued on May 22, 2012 with claims 1-20 (“Originally Patented Claims”).
On May 7, 2021, the Office mailed a non-final Office action (“May 2021 Non-final Office Action”).  On Aug. 6, 2021, Applicant filed a response (“Aug 2021 Response”) to the May 2021 Non-final Office Action.

II. PRIORITY CLAIMS
This section is the same as that in May 2021 Non-final Office Action.
Based upon a review of the instant application and 170 Patent, the Examiner finds that the instant application is a continuation of reissue application of 14/573,550 (“The 550 Reissue Application”), now US RE47,775 (“The 775 Patent”), which is a continuation of reissue application of 14/227,478 (“The 478 Reissue Application”) which was issued as RE45,319 E The 319 Patent”).  The 478 reissue application is a reissue application of U.S. Patent No. 8,184,170 (“The 170 Patent”).  
In the instant application, Applicants are claiming domestic priority under 35 U.S.C. §§ 120 or 119(e) to application 12/110,764 and therefore the effective U.S. filing date of the instant application is the filing date of the 170 Patent (i.e. Apr. 28, 2008).
Based upon a review of the 170 Patent itself, the Examiner finds that the 170 Patent claims foreign priority to (JP) P2007-151713 which was filed on Jun. 7, 2007.  Based upon a review of the 764 Application and its prosecution history, the Examiner concludes that Applicants have not perfected their claim for foreign priority.  A certified copy of the foreign priority document is in the file of the 764 Application.  However no English translation of the foreign priority document has been submitted by the Applicant. See MPEP §214.
Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

III. OTHER PROCEEDINGS
This section is the same as that in May 2021 Non-final Office Action.
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 170 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
ex parte or inter partes), supplemental examinations, or certificates of correction.

IV. AUG 2021 RESPONSE
The Aug 2021 Response contained, among other things, “REMARKS” (“Aug 2021 Remarks”), and  “AMENDMENTS TO THE CLAIMS” (“Aug 2021 Claim Amendment”).   Claims 1-20 have been canceled and claims 21, 27-28 and 34-35 are amended in the Aug 2021 Claim Amendment.  

V. STATUS OF CLAIMS
	In light of the above: 
Claims 21-40 are currently pending (“Pending Claims”).
Claims 21-40 are currently examined (“Examined Claims”).
No Claims are withdrawn.
	Regarding the Examined Claims and as a result of this Office action:
Claims 21-40 are rejected.

VI. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
	1. 	Configuration  “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note:  May refer to a hardware configuration or software configuration.”  The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.
2. 	Processor:  “(1) (A) (computers) (hardware).  A data processor. (4) (A) A device that interprets and executes instructions, consisting of at least an instruction control unit and an arithmetic unit. See also: coprocessor; preprocessor. (B) A device that contains a central processing unit.” The Authoritative Dictionary of IEEE Standards Terms, 7th Ed., IEEE, Inc., New York, NY, 12/2000.

C.  	35 U.S.C. § 112 6th Paragraph 
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  The following phrases will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.  The following functional phrases and claims are analyzed.  

1.  Functional Phrase #1

processor configured to 
receive a location request from an application executed in the information processing apparatus to identify an estimated position of the information processing apparatus,
 obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional, 
obtain from an access-point based position information estimating processor a second position estimate of the information processing apparatus, the second position estimate being based on information stored in a position information database, the stored information including latitude and longitude information of a plurality of access points, 
scan wireless transmissions from a plurality of access points including information stored in a position information database, and 
select the estimated position from a more accurate of the first position estimate and the second position estimate.

	--“Functional Phrase #1” or “FP #1” – From claim 21.

i. 	3 Prong Analysis:  Invocation Prong (A)
In accordance with Invocation Prong (A), the MPEP states:

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Invocation Prong (A).

As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not FP#1, including the claimed “a processor configured to execute instructions [and perform the claimed functions],” is a generic placeholder for “means.”
In assessing whether or not FP#1 invokes § 112 ¶ 6, the Examiner must not only consider the introductory phrase “processor,” but the entire FP#1.  “In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).
Second, the Examiner has reviewed the original specification and drawings as set forth in the  764 Application or the 099 Reissue Application, general and subject matter specific dictionaries, and the prior art now of record to determine if FP#1 provides a description sufficient to inform one of ordinary skill in this particular art that FP#1 denotes a particular structure.
Third, the Examiner finds that “processor” is structure.  However the claimed “processor” as set forth in FP#1 has a particular configuration (i.e. it is “configured to execute instructions [and perform the claimed functions]”). In light of the claimed ‘configuration,’ the Examiner concludes that the claimed “processor” is not a generic computer processor or a general purpose computer but a particular processor requiring special programming since the two claimed “obtain …” functions and the “scan” and  “select” functions as set forth in FP#1 cannot be performed by a general purpose processor or computer.
Finally, the Examiner finds that “[t]he present invention relates to imaging apparatuses, information processing apparatuses and methods, and computer programs therefor.” 170 Patent, Col. 1, lines 16-18.  Because the hardware components of a imaging apparatus are old and well known to a person of ordinary skill in this particular art (see e.g. U.S. Patent # 5,515,181 describing the hardware necessary to provide “high quality images through synthesis of segmented image data” in Fig. 12; U.S. Patent 7,920,161 describing a camera to be incorporated in a mobile phone and the hardware components of the camera in Fig. 2), because Applicant’s invention includes functionalities that are not coextensive with a microprocessor or general purpose computer (e.g. see the Function of FP#1 [as set forth in “3 Prong Analysis:  Invocation Prong (B)” below] which cannot not be performed by a general purpose processor), and because nothing in the 170 Patent describes any new hardware component(s) or new arrangement of hardware components, the Examiner finds that Applicant’s invention is not only a computer implemented invention, but primarily a software implemented invention.
In light of the above, the Examiner concludes that the phrase “processor configured to execute instructions [and perform the claimed functions]” is a generic placeholder.  Because “processor” is merely a generic placeholder, the Examiner concludes that Functional Phrase #1 meets invocation Prong (A).


ii.	3 Prong Analysis:  Invocation Prong (B)
Based upon a review of the Functional Phrase #1, the Examiner finds that for Functional Phrase #1, the claimed functions are
receive a location request from an application executed in the information processing apparatus to identify an estimated position of the information processing apparatus, 
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus, 
obtain from an access-point based position information estimating processor a second position estimate of the information processing apparatus, 
scan wireless transmissions from a plurality of access points including information stored in a position information database, and 
select the estimated position from a more accurate of the first position estimate and the second position estimate.

--Function of FP#1.
Additionally, the Examiner finds that because nothing in the written description of the 099 reissue application contradicts the plain language as set forth in the Functions of FP#1, Functions of FP#1 will have their ordinary and accustomed meaning.  Because Functional Phrase #1 includes the Functions of FP#1, the Examiner concludes that, Functional Phrase #1 meets invocation prong (B).

iii.	3 Prong Analysis:  Invocation Prong (C)
Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Function of FP#1.  In fact, the Examiner finds that Functional Phrase #1 recites very little structure (if any) for performing the Function of FP#1.
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP § 2181 I, the Examiner concludes that Functional Phrase #1 invokes § 112 ¶ 6.

iv. 	Corresponding Structure or Materials
“The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).  “Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
Based upon a review of the 550 reissue application or the 170 Patent itself, the Examiner concludes that the corresponding structure for FP#1 appears to be shown as algorithms described in the following figures or sections together with the computer or processor described in Fig. 9 of the 170 Patent:
receive a location request from an application executed in the information processing apparatus to identify an estimated position of the information processing apparatus, --getLocation() in Figs. 3, and 7-8, which is shown as getLocation() function running as part of an application on  the processor shown in Fig. 9.
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional -- description associated with steps 311-314 in Fig. 3, S104-S105 in Fig. 6,  and Fig. 7, col. 9, lines 15-25, col. 11, lines 61-67, col. 12, lines 9-13,  and col. 15, lines 26-29 in the 170 Patent, i.e., the algorithm related to obtaining a first position estimate with a GPS in the specification of the 170 Patent.
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional -- description associated with steps 321-S325 in Fig. 3, S102-S103 in Fig. 6, and Fig. 8 in the 170 Patent, i.e., the algorithm related to obtaining a second position estimate with access point in the specification of the 170 Patent.
scan wireless transmissions from a plurality of access points including information stored in a position information database – col. 9, lines 40-67 and col. 10, lines 1-36 of the 170 Patent, and 
select the estimated position from a more accurate of the first position estimate and the second position estimate -- col. 9, lines 1-7, col. 11, lines 8-15 and lines 31-42, col. 12, lines 55-67 and description associated with Figs. 4 and Fig. 5 of the 170 Patent.

v.	How To Prevent FP#1 From Invoking § 112 ¶ 6
If Applicant does not intend to have the claim limitation invoke § 112 ¶ 6, Applicant may amend claim 21 so that it will clearly not invoke § 112 ¶ 6.
Moreover, if Applicant believes FP#1 has a structural meaning known to a person of ordinary skill in this particular art, Applicant should in their next appropriately filed response, expressly state on the record that FP#1 has a structural meaning known to a person of ordinary skill in this particular art and provide appropriate evidence in support thereof (e.g. a prior art U.S. patent). 
Additionally, in order to show that FP#1 does not meet 3 Prong Analysis: Invocation Prong (C), Applicant must also state on the record and provide evidence in support thereof that the claimed structure (of FP#1 whatever it is) can perform the entire Function of FP#1.
Applicant is reminded that should Applicant amend a claimed phrase so that a claimed phrase does not invoke § 112 ¶ 6 or successfully argue that a claimed phrase does not invoke § 112 ¶ 6, elements from the specification (including any algorithms) will not be read into the claims. “This court [the Federal Circuit] has repeatedly and clearly held that it will not read unstated limitations into claim language.”  Northern Telecom Ltd. v. Samsung Elecs. Co., 215 F.3d 1281, 1290, 55 USPQ2d 1065, 1072 (Fed. Cir. 2000).

2.   	Dependent claims, i.e., claims 22-27 of claim 21

Claims 22-27 further recite limitations that limit the functions in FP#1.  Because Claims 22-27 do not further recite sufficient structures/algorithms, FP#1 in claims 22-27 also invoke § 112 ¶ 6 and the structure are as described above for FP#1.

3.	Functional Phrase #2

circuitry configured to 
receive a location request from an application executed in an information processing apparatus to identify an estimated position of the information processing apparatus, 
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional, 
obtain from an access-point based position information estimating processor a second position estimate of the information processing apparatus the second position estimate being based on information stored in a position information database, the stored information including latitude and longitude information of a plurality of access points, 
scan wireless transmissions from a plurality of access points including information stored in a position information database, and 
select the estimated position from a more accurate of the first position estimate and the second position estimate, wherein the application controls the circuitry to display a map on a display unit based on the estimated position.

	--“Functional Phrase #2” or “FP #2” – From claim 28.

i-iii. 	3 Prong Analysis:  Invocation Prong (A)-(C)
Similar analysis to FP#1 is performed for FP#2.  Similar to “processor,” circuitry has structure but not sufficient structure. The Examiner concludes that FP#2 also invoke § 112 ¶ 6.
  
iv. 	Corresponding Structure or Materials
	Because FP#2 recite similar functions as FP#1, the structure/algorithms of FP#2 are the same or similar as what are described for corresponding components of FP#1.  See above for FP#1.  In addition, the algorithm of display a map based on an estimated position is simply an output functionality performed by a computer which is known in the art at the time of invention of the 170 Patent.

4.   	Dependent claims, i.e., claims 29-34 of claim 28

Claims 29-34 further recite limitations that limit the functions in FP#2.  Because Claims 29-34 do not further recite sufficient structures/algorithms, FP#2 in claims 29-34 also invoke § 112 ¶ 6 and the structure are as described above for FP#1.
5.	Functional Phrase #3

circuitry configured to 
receive a location request from an application executed in an information processing apparatus to identify an estimated position of the information processing apparatus, 
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional, 
obtain from an access-point based position information estimating processor a second position estimate of the information processing apparatus, the second position estimate being based on information stored in a position information database, the stored information including latitude and longitude information of a plurality of access points, 
scan wireless transmissions from a plurality of access points including information stored in a position information database, 
select the estimated position from a more accurate of the first position estimate and the second position estimate, and associate in an image file having an EXIF file format the estimated position with a captured image, wherein the estimated position is a position at a time of image capture.

	--“Functional Phrase #3” or “FP #3” – From claim 35.

i-iii. 	3 Prong Analysis:  Invocation Prong (A)-(C)
Similar analysis to FP#1 is performed for FP#3.  Similar to “processor,” circuitry has structure but not sufficient structure. The Examiner concludes that FP#3 also invoke § 112 ¶ 6.  

iv. 	Corresponding Structure or Materials
	Because FP#3 recite similar functions as FP#1, the structure/algorithms of FP#3 are the same as what are described for corresponding components of FP#1.  See above for FP#1.  FP#3 also adds the function
associate in an image file having an EXIF file format the estimated position with a captured image, wherein the estimated position is a position at a time of image capture, 

	the algorithm of which is described in col. 7, lines 61-65, col. 8, lines 47-50, col. 11, lines 19-21 of the 170 Patent.

6.   	Dependent claims, i.e., claims 36-40 of claim 35

Claims 36-40 further recite limitations that limit the functions in FP#3.  Because Claims 36-40 do not further recite sufficient structures/algorithms for functions in FP#3 and FP#1, FP#3 in claims 36-40 also invoke § 112 ¶ 6 and the structure are as described above for FP#1 and FP#3.

VII. CLAIM REJECTIONS — DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



A.	US RE47,775
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of US RE47,775 (“The 775 Patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Claim 21 and claim 21 of the 775 Patent recite common subject matter;  so are claims 22-40 and claims 22-40 of the 775 Patent respectively.
Whereby claims 21-40, which recite the open ended transitional phrase “comprising”, do not preclude the additional elements recited by claims 21-40 of the 775 Patent, and
Claims 21-40 of the instant reissue application are apparatus claims comprising either processor or circuitry claims while claims 21-40 of the 775 Patent are apparatus claims comprising a processing circuitry and computer readable medium.  It is well known in the art that a processor or circuitry execute instructions stored in a computer readable medium.  
Therefore claims 21-40 are obvious in view of claims 21-40 of the 775 Patent.

B.	US RE45,319

Claims 21, 28 and 35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. RE45,319 E (“The 319 Patent”).  Although the conflicting claims are not identical, they are not patentably distinct from each other because 
Claims 21, 28 and 35 of the instant reissue application and claim 5 of the 319 Patent recite common subject matter respectively;  
Claim 28 of the instant reissue application further recite "wherein the application controls the circuitry to display a map on a display unit based on the estimated position."  Displaying a map on a display based on a position is well known in the art prior to the time of invention of the 170 Patent; 
Claim 35 of the instant reissue application further recite “associate in an image file having an EXIF file format the estimated position with a captured image, wherein the estimated position is a position of information processing apparatus at a time of image capture.”  EXIF file format (basically the same as JPEG) was developed before the time of invention and it is well known in the art.  Associating an image with a position at the time of capturing the image is also known in the art before the time of invention of the 170 Patent;
Whereby claims  21, 28 and 35 of the instant reissue application, which recite the open ended transitional phrase “comprising”, do not preclude the additional elements recited by claim 5 of the 319 Patent, and
Therefore, claims 21, 28 and 35 of the instant reissue application are obvious in view of claim 5 of the 319 Patent.

VIII. CLAIM REJECTIONS – 35 U.S.C. § 251
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.


A. 	Defective Reissue Dec
The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)).  Specific changes or amendments to the claims must be identified.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  If new claim(s) is presented, its difference from the original claims must be pointed out.  See MPEP § 1414.  Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly inoperative or invalid.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  the Reissue Application Declaration fails to identify at least one broadened claim of the 170 Patent and the specific difference between the broadened claim and at least one of the new claims in the instant reissue application.
Claims 21-40 are rejected as being based upon a defective reissue application under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

IX.  ALLOWABLE SUBJECT MATTER
Claims 21-40 would be allowable if rejections under double patenting and 35 USC 251 are overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  claims 21-40 invoke 35 USC § 112 ¶ 6 and the prior art including Gaal and Dupray fails to disclose the corresponding structure including a processor or circuitry with algorithms disclosed in the 170 Patent in association with the following functions: 
obtain from a GPS-based position estimating device a first position estimate of the information processing apparatus and a first evaluation value corresponding to an accuracy of the first position estimate, the first evaluation value being determined based on whether the first position estimate is two-dimensional or three-dimensional, – algorithm/description associated with steps 311-314 in Fig. 3, S104-S105 in Fig. 6,  and Fig. 7, col. 9, lines 15-25, col. 11, lines 61-67, col. 12, lines 9-13,  and col. 15, lines 26-29 in the 170 Patent (specifically, the algorithm of the processor or circuitry uses data including latitude and longitude information and measurement information such as whether the data is two-dimensional or three-dimensional to obtain an evaluation value of a first position estimate.)
scan wireless transmissions from a plurality of access points including information stored in a position information database – as described in col. 9, lines 40-67 and col. 10, lines 1-36 of the 170 Patent.

X.  RESPONSE TO ARGUMENTS

A.	Claim Objection

	The claim objection in the May 2021 Non-final Office Action has been overcome in view of the Aug 2021 Remarks by providing support for the new claims and is hereby withdrawn.

B.	Rejection under 35 USC 112 2nd paragraph
	The rejection under 35 USC 112 2nd paragraph has been overcome in view of Aug 2021 Claim Amendment and is hereby withdrawn.

C.	Rejection under 35 USC 251 improper recapture
	The rejection under 35 USC 251 improper recapture has been overcome in view of Aug 2021 Claim Amendment and is hereby withdrawn.

D.	Rejection under 35 USC 251 Defective reissue declaration
	Applicant argues “… amendment to the reissue application necessitate a revised reissue application.” (Aug 2021 Remarks, p. 10).  
	The Examiner would like to point out that for AIA  reissue applications such as the instant reissue application, as long as the reissue declaration is correctly filed at the filing of the reissue application, even if the error to be corrected has been changed, no new reissue declaration is required.   Instead, if the original error to be corrected no long applies, Applicant can make an error statement in the remark section of a response before the application is reissued.

XI. CONCLUSION
A.	 Action is Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

B.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with 37 C.F.R. § 1.173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

C.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

D.	 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The examiner can normally be reached on 571-272-7636.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Yuzhen Ge/
Primary Examiner, Art Unit 3992













Conferees:
/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.